STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

LAWRENCE          DAVID          PHILLIPS,           JR.                                           NO.       2021           CW        1444

VERSUS


EXXON       CHEMICAL             LOUISIANA,                                                                MARCH           17,        2022
LLC,       ET    AL




In    Re:             Exxon           Mobil         Corporation,                    applying               for        supervisory
                      writs,           19th        Judicial              District          Court,           Parish               of     East
                      Baton       Rouge,          No.     691, 676.




BEFORE:               GUIDRY,          WELCH,        HOLDRIDGE,                CHUTZ,       AND       LANIER,              JJ.


           WRIT       GRANTED.               A    party        may       not     assign          as        error       the            giving
of     a     jury instruction unless he objects thereto either before
the        jury retired to consider its verdict or immediately after
the        jury retires,   stating specifically the matter to which he
objects          and    the       grounds           of     his     objection.                La.       Code       Civ.           P.     art.

1793( C).               A        district               court'       s     reliance               on         improper                   jury
instructions                in    support           of     a    grant          of     a   new     trial          is "       erroneous

as    a    matter        of      law"       where         the party in whose                      favor the new trial
was       granted           failed          to    object        to       the    charge           at    trial.               See       Davis
v.     Witt,          2002- 3102 (           La.        7/ 2/ 03),         851        So. 2d       1119,          1132,               citing
La.        Code       Civ.       P.     art.        1793( C);             see       also     Boylston                 v.     Tidwell,
36, 730 (         La.         App.          2d      Cir.         8/ 22/ 03),               852        So. 2d          1256.              The

plaintiffs in this case also failed to demonstrate that the jury
instructions misled the jury to the extent that it was prevented
from        dispensing                justice.            See      Adams         v.       Rhodia,           Inc.,           2007- 2110
 La.        5/ 21/ 08),               983        So. 2d     798,          804 ("          Determining                 whether                an

erroneous jury instruction                                 has       been       given        requires             a        comparison


of the degree of error with                                 the jury instructions as a whole and
the       circumstances                of    the        case.").           Therefore,                 we    grant          this         writ
application,
                            reverse the district court' s July 12,                                               2021        judgment
granting the plaintiffs'                            motion           for       new    trial,          and deny same.

                                                                 JMG
                                                                   GH
                                                                 WIL


           Welch        and       Chutz,            JJ.,        dissent                                                     the
                                                                                     and     would          deny                       writ

application.




COURT       OF    APPEAL,             FIRST       CIRCUIT




      UOEPUTY    FOR
                       CILAERK OF
                        THE      COURT
                                            COURT